32 Mich. App. 296 (1971)
188 N.W.2d 236
PEOPLE
v.
WHITE
Docket No. 9494.
Michigan Court of Appeals.
Decided April 1, 1971.
*297 Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Dominick R. Carnovale, Chief, Appellate Department, and Angelo A. Pentolino, Assistant Prosecuting Attorney, for the people.
Abba I. Friedman, for defendant on appeal.
Before: V.J. BRENNAN, P.J., and QUINN and O'HARA,[*] JJ.
PER CURIAM.
A jury convicted defendant of armed robbery, MCLA § 750.529 (Stat Ann 1971 Cum Supp § 28.797). He was sentenced, and on appeal he raises four issues, three of which were not preserved for appellate review.
Insufficiency of the evidence at the preliminary examination may not be raised for the first time on appeal, People v. Willis (1965), 1 Mich App 428, as defendant seeks to do here.
In order to preserve for appellate review the issue of the verdict being against the great weight of the evidence, a motion for new trial is required. People v. Jagosz (1931), 253 Mich 290. No such motion was made in this case.
Failure of defendant to object at trial to the identification procedure precludes our review of this issue. People v. Coleman (1968), 14 Mich App 515.
This record demonstrates no clear injustice, People v. Jackson (1969), 17 Mich App 675, and we decline further comment on the foregoing issues.
*298 With respect to defendant's asserted error on the failure of the trial court to instruct the jury that mere presence at a crime does not constitute one a party to the crime, no request for such an instruction was made; hence, no error. People v. Nawrocki (1965), 376 Mich 252.
Affirmed.
NOTES
[*]  Former Supreme Court Justice, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23 as amended in 1968.